DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskildsen et al. (U.S. Patent 9,582,987) in view of Sale et al. (U.S. 2019/0027013 A1).

Regarding claim 1, Eskildsen et al. disclose a water detection device as seen in Fig. 4 comprising a housing 16b (housing 16b included cap a water depot 12a and the body 12b that contain all the water and the sensors 24 inside/outside as seen in Fig. 4); and a first and second water sensors 24c-d coupled to the housing 16b (see column 2, lines 40-65) wherein the first sensor 24c-d is the top sensor and second sensor 24 a-b is bottom sensor (see column 2, lines 52-67); a circuit board 22a and a mechanically biased electrical contact 24-3 coupled to the removable cover 12a; a water detection circuit  22a-d & 30 (see column 3, lines 4-23, wherein water detection circuits 22a-d & 30 configured to process signals from the first water sensor declare a water event when water is detected at least the first water sensor 24c-d); wherein 
the mechanically biased electrical contact 24-3 electrically couples the first water sensor 24c-d to the circuit board 22a, and the mechanically biased electrical contact 24-3, is configured to apply force via snap fit against a mating receptacle (see column 2, lines 44-50, wherein the housing 12 includes a removable cover 16a and a base portion 16b, which defines an interior region 16c. When the cover 16a is removably attached to the base 16b, for example, by threads or a snap fit).
Eskildsen et al. is not understood to explicitly disclose wherein the first water sensor includes a first electrical contact (via pogo pin or pin or probe pin or GPIO) and a second electrical contact the water detection device further comprising a water detection circuit that is configured to deliver a water sensing pulse to the first electrical contact, the water sensing pulse being detectable by the water detection circuit through the second electrical contact in the presence of water between the first electrical contact and second electrical contact.
In a related art, U.S. 2019/0027013 to Sale et al disclose wherein the first water sensor 26 includes a first electrical contact and a second electrical contact via GPIO contacts (see par. 0041, as seen in Figs. 3-5, pars. 0170-0171), the water detection device further comprising a water detection circuit that is configured to deliver a water sensing pulse to the first electrical contact, the water sensing pulse being detectable by the water detection circuit through the second electrical contact in the presence of water between the first electrical contact and second electrical contact [see pars. 0040-0041 & 0043].
see Sale par. 0040-0041 & 0043].

    PNG
    media_image1.png
    601
    633
    media_image1.png
    Greyscale

As to claim 3, Eskildsen et al. disclose wherein the housing 16b has a concave top surface 12a configured to direct water centrally upon the top surface (see column 2, lines 35-45, wherein A fluid detector 10 includes a cylindrical, puck-shaped housing 12 having an upper surface 12a, a closed bounding sidewall 12b, and a lower surface 12c. The housing 12 is closed and watertight).

As to claim 4, Eskildsen et al. disclose wherein the housing 16b has a canal in the concave top surface configured to direct water toward the first water sensor 24c-d [see column 2, lines 35-45, wherein A fluid detector 10 includes a cylindrical, puck-shaped housing 12 having an upper surface 12a, a closed bounding sidewall 12b, and a lower surface 12c. The housing 12 is closed and watertight].

As to claim 6, Eskildsen et al. is not understood to explicitly disclose wherein the first water sensor includes a first electrical contact (via pogo pin or pin or probe pin or GPIO).
In a related art, U.S. 2019/0027013 to Sale et al disclose wherein the first water sensor 26 includes a first electrical contact and a second electrical contact via GPIO contacts (see par. 0041, as seen in Figs. 3-5, pars. 0170-0171). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor as taught by Eskildsen et al. to be able to send wireless transceiver as taught by Sale et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the water detection device is configured to be able to communicate with water alert circuit coupled to the analog comparator circuit. The water alert circuit configured to declare a water event alert responsive to detection of the oscillating pulse at the second electrical contact see Sale par. 0040-0041 & 0043].

As to claim 8, Eskildsen et al. disclose a wireless transceiver (see claim 1), wherein the water detection device 22 & 30 is configured to send an alert signal via the panel 30 & antenna 26a to wireless transceiver 22e responsive to detection of water at least one of the first water sensor or the second water sensor 24 (see claim 1, column 4, lines 4-10).

Regarding claim 10, Eskildsen et al. disclose a direct current power source 22b and wherein the water detection device 22 & 30 includes a signal modulator circuit 22a that is coupled to the direct current power source via battery 22b (see column 2, lines 52-57) and is configured to deliver the water sensing pulse as a pulse of alternating current to the first electrical contact 24-1 & 24-3 (see column 2 line 65 to column 3 line 10). 
As to claim 11, Eskildsen et al. discloses wherein the water detection circuit 22a-d including flood detector (see claim 7) is configured to recurrently deliver the water sensing pulse at a sampling interval (via repeat or continuous controlling the main system see claim 7, column 2, lines 27-38).

Response to Amendment & Arguments
On page 5 of the Arguments, the Applicant indicates that independent claim 1 has been amended to incorporate the features of allowed dependent claim 12 and that 
However, upon review, claim 12 has not been cancelled and all limitations of claim 12 are not presented in claim 1. 

Allowable Subject Matter
Claims 13-15 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 12-15 were previously indicated allowable in the Office Action mailed 4/7/2021 & 08/11/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		November 30, 2021.
/DOUGLAS X RODRIGUEZ/            Primary Examiner, Art Unit 2858